DETAILED ACTION
The present application, filed on 04/07/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Second Office Action on the merits in response to applicant’s filing on 08/25/2022.
Claims 1-19 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2020-100249, filed on 06/09/2020. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 08/25/2022, with respect to the rejection of claims 1-19 under Clare have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kasamatsu (US 2005/0225048).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasamatsu (US 2005/0225048).
Regarding claim 1, Kasamatsu discloses {Figures 1-14} a stabilizer system for a vehicle, the stabilizer system comprising: a first stabilizer device {10} provided for either one of front wheels {24} and rear wheels; and a second stabilizer device {12} provided for the other one of the front wheels and the rear wheels {54}, wherein: each of the first stabilizer device {10} and the second stabilizer device {12} includes 
(a) a stabilizer bar {14} extending in a right-left direction, 
(b) one or more cylinders {210, 212, 226, 228} each including a housing {230} and a piston {236} by which the housing is sectioned into two fluid chambers {232, 234}, the one or more cylinders being disposed between the stabilizer bar {14} and a corresponding one of the wheels {24, 54} or between the stabilizer bar {14} and a vehicle body {“vehicle body member” [0083]} in an extensible and contractible manner, 
(c) a communication passage {350, 352, 354} via which the two fluid chambers of each of the one or more cylinders are connected to each other, and 
(d) an opening-closing valve {100, 296, 356} disposed in the communication passage and configured to selectively establish an inter-fluid-chamber communication state where the two fluid chambers {232, 234} communicate with each other and an inter-fluid-chamber shutoff state where the two fluid chambers are shut off from each other {Figure 13}; the first stabilizer device {10} and the second stabilizer device {12} are each configured such that a vehicle body roll restraining effect is achieved in the inter-fluid-chamber shutoff state, and the vehicle body roll restraining effect is cancelled in the inter-fluid-chamber communication state [0150]; and the stabilizer system includes a linkage mechanism {16, 18, 19, 20, 22, 32} configured to, when the inter-fluid-chamber shutoff state is established in a main stabilizer device {10}, and is configured to establish the inter-fluid-chamber shutoff state in a following stabilizer device {12}, the main stabilizer device being one of the first stabilizer device {10} and the second stabilizer device {12}, the following stabilizer device being the other one of the first stabilizer device {10} and the second stabilizer device {12}.  
Regarding claim 11, Kasamatsu discloses {Figures 1-14} at least either one of the first stabilizer device {10} and the second stabilizer device {12} is a two-cylinder stabilizer device {10, 12} configured such that: opposite ends of the stabilizer bar {14} are connected to a pair of wheel holding portions {20, 22}, respectively, the wheel holding portions {20, 22} being configured to hold right and left wheels {24}, respectively, and vertically move relative to the vehicle body {“vehicle body member” [0083]} together with the wheels {24} thus held; the two-cylinder stabilizer device {10} includes, as the one or more cylinders, a pair of cylinders {210, 212} each disposed between a corresponding one of a pair of supported portions and the vehicle body such that the supported portions of the stabilizer bar {14} are supported by theTSN202001099US00TFN200302-US 36vehicle body [0083], the supported portions being provided in right and left parts of the stabilizer bar {14}, respectively, each of the pair of the cylinders {210, 212} being configured to extend and contract in accordance with a rebound operation and a bound operation of a corresponding wheel {24} out of the right and left wheels relative to the vehicle body such that a volume of a first fluid chamber {232} as one of the two fluid chambers of the each of the pair of the cylinders increases at a time of the rebound operation of the corresponding wheel {24} while the volume of the first fluid chamber {232} decreases at a time of the bound operation of the corresponding wheel, and a volume of a second fluid chamber {234} as the other one of the two fluid chambers of the each of the pair of the cylinders decreases at the time of the rebound operation of the corresponding wheel while the volume of the second fluid chamber {234} increases at the time of the bound operation of the corresponding wheel [0143]; the communication passage {260, 262, 264, 266, 270, 350, 352, 354} includes a first communication passage {260} via which the first fluid chamber of one of the pair of the cylinders communicates with the second fluid chamber of the other one of the pair of the cylinders, a second communication passage {262} via which the second fluid chamber of the one of the pair of the cylinders communicates with the first fluid chamber of the other one of the pair of the cylinders {Figure 11}, and an inter-passage commutation passage {270, 354} via which the first communication passage {260} and the second communication passage {262} communicate with each other; and the opening-closing valve {356} is disposed in the inter-passage communication passage {354}.  
Regarding claim 13, Kasamatsu discloses {Figure 1} at least either one of the first stabilizer device {10} and the second stabilizer device {12} is a one-cylinder stabilizer device {10, 12} configured such that opposite ends of the stabilizer bar {14} are connected to one of a pair of wheel holding portions {20, 22} and the vehicle body {“vehicle body members” [0083]} and supported by the other one of the wheel holding portions {20, 22} and the vehicle body, the wheel holding portions {20, 22} being configured to hold right and left wheels {24}, respectively, and to vertically move relative to the vehicle body together with the wheels thus held [0083]; and the one-cylinder stabilizer device {10, 12} includes, as the one or more cylinders, one cylinder {30, 60} disposed between the one of the wheel holding portions {18, 19, 20, 22} and the vehicle body {“vehicle body components” [0083]}} and one of the opposite ends of the stabilizer bar {14}, the one cylinder {30, 60} being configured to extend and contract in accordance with a rebound operation of one of the right and left wheels {24} and a bound operation of the other one of the right and left wheels {24} and in accordance with a bound operation of the one of the right and left wheels and a rebound operation of the other one of the right and left wheels such that a volume of one of the two fluid chambers {232, 234} of the one cylinder {30, 60} increases when the one cylinder extends and the volume decreases when the one cylinder contracts, while a volume of the other one of the two fluid chambers decreases when the one cylinder extends and the volume increases when the one cylinder contracts {Figure 1}.  
Regarding claim 14, Kasamatsu discloses {Figure 1} the one-cylinder stabilizer device {12} is provided for the right and left wheels {54} suspended by a rigid-axle suspension device.  
Regarding claim 15, Kasamatsu discloses {Figure 1} the one-cylinder stabilizer device {12} is configured such that the stabilizer bar {14} is supported by an axle housing {50} having opposite ends serving as the wheel holding portions {Figure 1}, and the opposite ends of the stabilizer bar {14} are connected to right and left parts of the vehicle body {via 60, 62}, respectively. 
Regarding claim 17, Kasamatsu discloses {Figures 1-14} a controller {130} configured to control the stabilizer system.  
Regarding claim 18, Kasamatsu discloses {Figures 1-14} the controller {130} is configured to bring the main stabilizer device {10, 12} into the inter-fluid-chamber communication state [0110] in a state where a vehicle provided with the stabilizer system performs off-road driving or a state where the vehicle is planned to perform off-road driving [0103].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu in view of Clare (US 6,179,310).
Regarding claim 2, Kasamatsu discloses {Figures 1-14} the linkage mechanism {16, 18, 19, 20, 22, 32} is configured such that: the opening-closing valve {100, 296} of the main stabilizer device {10} is an electrically controllable electromagnetic valve {“solenoid” [0090]}; the stabilizer system includes an introduction passage {354, 368, 370} via which a hydraulic pressure of one of the two fluid chambers {232, 234} of each of the one or more cylinders {210, 212, 226, 228} of the main stabilizer device {10} is introduced into the following stabilizer device {12}.
However, Kasamatsu does not explicitly disclose the opening-closing valve of the following stabilizer device is a non-electromagnetic valve configured to operate by using, as a pilot pressure, the hydraulic pressure introduced via the introduction passage.
Clare teaches {Figures 1-7} an opening-closing valve {73} of the following stabilizer device {34} is a non-electromagnetic valve configured to operate by using, as a pilot pressure, the hydraulic pressure introduced via the introduction passage {Col. 5, lines 34-48; Col. 7, lines 29-35}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the opening-closing valve to be a non-electromagnetic valve configured to operate by using, as a pilot pressure, the hydraulic pressure introduced via the introduction passage in order to achieve “a further increased rate of body roll” in certain circumstances {Col. 7, lines 29-35}. 
Regarding claim 3, Kasamatsu discloses all the aspects of claim 18. However, Kasamatsu does not explicitly disclose the linkage mechanism includes a non-electromagnetic selector valve by which a higher hydraulic pressure out of respective hydraulic pressures of the two fluid chambers of each of the one or more cylinders of the main stabilizer device is introduced into the following stabilizer device.  
Clare teaches {Figures 1-7; Col. 5, lines 34-48} the linkage mechanism {28, 29, 31, 32} includes a non-electromagnetic selector valve {73} by which a higher hydraulic pressure out of respective hydraulic pressures of the two fluid chambers of each of the one or more cylinders {33} of the main stabilizer device {23} is introduced into the following stabilizer device {34}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the linkage mechanism to include a non-electromagnetic selector valve by which a higher hydraulic pressure out of respective hydraulic pressures of the two fluid chambers of each of the one or more cylinders of the main stabilizer device is introduced into the following stabilizer device in order to “act as a pressure modulating means” {Col. 5, lines 35-40}.
Regarding claim 4, Kasamatsu discloses {Figures 1-14} the opening-closing valve {100, 296} of the main stabilizer device {10} is a normally-closed electromagnetic valve {“solenoid valve”} configured to be brought into an open state by being excited [0049].  
Regarding claim 5, Kasamatsu discloses {Figures 1-14} the one or more cylinders {210, 212, 226, 228} of either of the first stabilizer device {10} and the second stabilizer device {12} each include a piston rod {40, 70} having a base end part connected to the piston {236} and a distal end part extending out of the housing {230} through one of the two fluid chambers {232, 234}; and the housing {230} is connected to either of the stabilizer bar {14} and a corresponding one of the wheels {24, 54} or the vehicle body {“vehicle body member” [0083]}, and the distal end part of the piston rod {41, 71a} is connected to the other one of the stabilizer bar {14} and the corresponding one of the wheels {24, 54} or the vehicle body {“vehicle body member” [0083]}.  
Regarding claim 6, Kasamatsu discloses {Figures 1-14} an accumulator {106, 108} connected toTSN202001099US00 TFN200302-US35both the communication passage {72, 74} of the first stabilizer device {10} and the communication passage of the second stabilizer device {12} so that the one or more cylinders {210, 212, 226, 228} of either of the first stabilizer device and the second stabilizer device are each extensible and contractible in the inter-fluid-chamber communication state [0092].  
Regarding claim 7, Kasamatsu discloses {Figures 1-14} at least either one of the communication passage of the first stabilizer device {10} and the communication passage of the second stabilizer device {12} is connected to the accumulator {106, 108} via the introduction passage.  
Regarding claim 8, Kasamatsu discloses {Figures 1-14} a shutoff valve {110, 112} configured to close the accumulator {106, 108} when the first stabilizer device {10} and the second stabilizer device {12} are both brought into the inter-fluid-chamber shutoff state.  
Regarding claim 9, Kasamatsu discloses {Figures 1-14} the shutoff valve {110, 112} is an electrically controllable electromagnetic valve {“solenoid valve” [0092]}.  
Regarding claim 10, Kasamatsu discloses {Figures 1-14} the shutoff valve {110, 112} is a normally-opened electromagnetic valve that is brought into a closed state by being excited [0092].  
Regarding claim 19, Kasamatsu discloses all the aspects of claim 18. However, Kasamatsu does not explicitly disclose when the vehicle provided with the stabilizer system turns as a necessary condition, the controller is configured to bring the main stabilizer device into the inter-fluid-chamber shutoff state.
Clare teaches {Figures 1-7} when the vehicle provided with the stabilizer system turns as a necessary condition {Col. 6, lines 59-65}, the controller {ECU 77} is configured to bring the main stabilizer device {23} into the inter-fluid-chamber shutoff state {“first or second mode”}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the controller to bring the main stabilizer device into the inter-fluid-chamber shutoff state when the vehicle turns in order to “prevent vehicle roll at that particular acceleration” {Col. 6, line 65}.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasamatsu in view of Honma (WO 2010/109672).
Regarding claim 12, Kasamatsu discloses all the aspects of claim 11. However, Clare does not explicitly disclose the two-cylinder stabilizer device includes a holder via which a held portion provided in a central part of the stabilizer bar in a vehicle width direction is held by the vehicle body while the stabilizer bar is allowed to turn when one of the right and left wheels performs the bound operation and the other oneTSN202001099US00TFN200302-US 37of the right and left wheels performs the rebound operation.  
Honma teaches {Figure 1} the two-cylinder stabilizer device {14, 15} includes a holder {HA} via which a held portion provided in a central part of the stabilizer bar {14a, 15a} in a vehicle width direction is held by the vehicle body {HA} while the stabilizer bar {14a, 15a}  is allowed to turn when one of the right and left wheels {LA} performs the bound operation and the other oneTSN202001099US00TFN200302-US 37of the right and left wheels {LA} performs the rebound operation {Page 5, line 200 – Page 6, line 211}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizer bar disclosed by Kasamatsu to include a central vehicle holding portion, allowing the stabilizer system to be “rotatably supported about the axis” in order to reduce or cancel the roll moment acting on the vehicle during turns {Page 5, line 200 – Page 6, line 211}.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614